*333Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Torrick Johntrelle Rodgers appeals the district court’s order accepting the recommendation of the magistrate judge and granting the Defendant’s motion to dismiss his civil complaint under Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Rodgers v. Waste Indus. Inc., No. 4:12-cv-00294-FL, 2018 WL 4460265 (E.D.N.C. Aug. 22, 2013). We deny Rodgers’s motion to present newly discovered evidence. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.